           Case: 2:19-cv-00117-WOB-CJS
                            ATTORNEY ADM Doc  #: INFORM
                                         ISSION   19-1 Filed:
                                                        ATION09/13/19 Page:
                                                              AND ROUTING   1 of 1 - Page ID#: 208
                                                                          FORM

                                               ATTORNEY AND PRO SE INFORMATION FORM
Date           8/29/2019                                                         Case No.     2:19-CV-117-WOB-CJS
Deputy         eco                                                              Prisoner ID

                                   ✔                                                                                to request Lexington
Division       Ash          Cov          Fkt           Lex          Lon            Pke          Check here      ✔
                                                                                                                    to check m aster file


                                  ENTER DATA IN EITHER ATTORNEY OR PRO SE LITIGANT COLUMN.

                              ATTORNEY                                                           PRO SE LITIGANT

    Inconsistencies noted              Change atty nam e                   Inconsistencies noted                Change pro se

✔   Add atty/firm address              Change atty/firm address            Add pro se address                   Change pro se address

    Add bar data                       Change bar data                     Add prison address                   Change prison address
                                                    Old Inform ation to be Changed

Nam e                                                             Suite/Room /Floor

Firm or Prison                                                    City ST Zip

P.O. Box                                                          Telephone

Street                                                            Fax or Rem arks
                                                      New Inform ation to be Entered

Nam e                  Robert E. Barnes                           Suite/ Room /Floor          Suite 4050
Firm or Prison        Barnes Law                                  City ST Zip                 Los Angeles, CA 90017
P.O. Box                                                          Telephone                   213-330-3341
Street                601 South Figueroa Street                   Fax or Rem arks


                                                    ATTORNEY BAR INFORMATION

                                       Please com plete to change/add an attorney in database

SSN                        Application Date                               Adm Date                       DOB

Fee paid?      Yes          No                          Counsel requests to be adm itted          by petition           in open court

                     Old Inform ation to be Changed                                       New Inform ation to be Entered

    Active                                Suspended                        Active                               Suspended

    Pro hoc vice - out of state           CJA attorney                     Pro hoc vice - out of state          CJA attorney

    Deceased                              Not available                    Deceased                             Not available

    Disbarred                                                              Disbarred


                                                ATTORNEY ADMISSION DEPUTY USE ONLY

✔   Date received        8/19 ECO
✔   Date forwarded       8/30 CBD        Forwarded to        Lex Clerk
✔   Date returned        8/30 SLH        Returned to         No record found
    Date entered
                                         Additional info
                                         needed
    Initials
